DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8, 13, 15, and 20 have been amended.
Claims 5, 12, and 19 have been cancelled.
Claims 1, 3, 6-8, 10, 13-15, 17, 20, and 21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2008/0022080 by Craske (hereinafter referred to as “Craske”) in view of US Publication No. 2015/0254078 by Desai et al. (hereinafter referred to as “Desai”).
Regarding claims 1, 8, and 15, taking claim 1 as representative, Craske discloses:
a processor-based device, comprising: a processing element (PE) comprising: an execution pipeline circuit comprising an instruction processing portion and a data access portion (Craske discloses, at ¶ [0042], a processing apparatus, which includes instructions stored in a non-transitory computer-readable storage medium, comprising fetch, decode, and ALU stages, i.e., execution pipeline comprising an instruction processing portion, and a load/store pipeline, i.e., data access portion.); 
a literal pool buffer (Craske discloses, at ¶ [0042], a literal pool cache.); and 
a literal data access logic circuit (Craske discloses, at ¶ [0042], a literal load decoder, i.e., literal data access logic circuit.); 
the PE is further configured to: detect, by the literal data access logic circuit, a literal pool…store the literal pool within the literal pool buffer (Craske discloses, at ¶ [0054], storing a literal value in the literal pool cache, which involves detecting the literal pool.);
the PE configured to: detect, by the literal data access logic circuit, a program counter (PC)-relative load instruction within a fetch window comprising a plurality of instructions of an instruction stream (Craske discloses, at ¶ [0048], detecting a program counter relative data access instruction within a fetch window.); 
determine that literal data corresponding to the PC-relative load instruction is stored in the literal pool buffer (Craske discloses, at ¶ [0066], determining that the literal data is available in the literal pool cache.); and 
responsive to determining that the  literal data corresponding to the PC-relative load instruction is stored in the literal pool buffer: retrieve, within the instruction processing portion of the execution pipeline circuit by the literal data access logic circuit, the literal data from the literal pool buffer (Craske discloses, at ¶ [0066], reading the literal value from the literal pool cache.); and 
execute the PC-relative load instruction using the literal data as an immediate value to be loaded (Craske discloses, at ¶ [0066], reading the literal value and storing the literal value into a register, i.e., executing the PC-relative load instruction. As shown at Figure 3, the literal value is an immediate value, i.e., a constant. The literal value is to be loaded by virtue of being stored at the target of the PC-relative load instruction as well as stored at the literal pool cache, from which it is actually loaded. ).
Craske does not explicitly disclose that the aforementioned literal pool is within the instruction stream.
However, in the same field of endeavor (e.g., memory access) Desai discloses:
a literal pool within the instruction stream (Desai discloses, at ¶ [0033], placing literal pools in an instruction stream.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Craske’s literal pool caching to include Desai’s disclosure of literal pools in the instruction stream because the literal pools must be stored somewhere, there are a finite number of possible places the literal pools could be stored, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Therefore, this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 3, 10, and 17, taking claim 3 as representative, Craske, as modified, discloses the elements of claim 1, as discussed above. Craske also discloses:
wherein the PE is configured to determine that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit at a specified decision point within the execution pipeline circuit (Craske discloses, at ¶ [0066], determining whether the literal value is stored in the literal pool cache at a specified point.).

Regarding claims 6, 13, and 20, taking claim 6 as representative, Craske, as modified, discloses the elements of claim 1, as discussed above. Craske does not explicitly disclose wherein the PE is configured to: detect the literal pool within the instruction stream by being configured to detect an unconditional PC-relative branch instruction in the instruction stream; and store the literal pool within the literal pool buffer by being configured to store data between the unconditional PC-relative branch instruction and a target instruction as the literal pool within the literal pool buffer.
However, in the same field of endeavor (e.g., memory access) Desai discloses:
storing the literal pool within the instruction stream after an unconditional branch instruction in the instruction stream (Desai discloses, at ¶ [0033], storing the literal pool after an unconditional branch, which discloses PC-relative branches, such that encountering the unconditional branch signals the literal pools follow.); and 
store the literal pool within the literal pool buffer by being configured to store data between the unconditional PC-relative branch instruction and a target instruction as the literal pool within the literal pool buffer (Desai discloses, at ¶ [0033], storing the literal pool after an unconditional branch, which discloses, in the case of a forward branch, as opposed to a return or backwards branch, storing between the branch and a target instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Craske’s literal pool caching to include Desai’s disclosure of literal pools between an unconditional branch and its target instruction because the literal pools must be stored somewhere, there are a finite number of possible places the literal pools could be stored without negatively impacting processor operation, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Therefore, this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Allowable Subject Matter
Claims 7, 14, and 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The reasons for allowability are the same as indicated in the non-final office action of March 21, 2022.

Response to Arguments
On page 11 of the response filed November 1, 2022 (“response”), the Applicant argues, “In rejecting claim 5, the Final Office Action on page 4 relies on paragraph 0042 and 0054 of Craske as disclosing claim 5' s recitation of a "literal pool buffer," and operations for "stor[ing] the literal pool within the literal pool buffer." However, Applicant respectfully notes that Craske actually discloses a "literal pool cache" that described therein as being used to store "only a subset of literal pool values corresponding to literal loads that had previously been executed." Craske, ¶ [0054] (emphasis added). Applicant thus respectfully submits that the "literal pool cache" of Craske is not properly equated with the "literal pool buffer" of amended claim 1, which stores the entire contents of the "literal pool."”
Though fully considered, the Examiner respectfully disagrees. The claims are not specific about any particular number of literal pool values. For example, if Craske’s system stores two literals in the literal pool cache, that comprises a literal pool. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 11-12 of the response the Applicant argues, “while Desai does disclose a literal pool within an instruction stream, there is no disclosure therein of any specific operations for "detect[ing]" such a literal pool, nor any specific actions that are taken in response to such "detect[ion]," as recited by amended claim 1.”
Though fully considered, the Examiner respectfully disagrees. The claims do not recite any specific operations for detecting the literal pool. Practically any method discloses the claimed feature. The Examiner notes that the claim language is so broad as to be virtually inherent. That is, it would be impossible to use the literal pool in any way without first detecting the existence of the literal pool. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 12-13 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183